                         IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF VERMONT

MABIOR JOK,                                   )
          Plaintiff,                          )
                                              )
v.                                            )      Civil Action No. 2:19–CV–70
                                              )
CITY OF BURLINGTON, VERMONT                   )
                                              )
BRANDON DEL POZO,                             )
INDIVIDUALLY AND IN HIS                       )
OFFICIAL CAPACITY AS CHIEF                    )
OF POLICE FOR THE CITY OF                     )
BURLINGTON, VERMONT                           )
                                              )
JASON BELLAVANCE,                             )
INDIVIDUALLY AND IN HIS                       )
OFFICIAL CAPACITY AS A POLICE                 )
OFFICER FOR THE CITY OF                       )
BURLINGTON, VERMONT                           )
                                              )
JOSEPH CORROW                                 )
INDIVIDUALLY AND IN HIS                       )
OFFICIAL CAPACITY AS A POLICE                 )
OFFICER FOR THE CITY OF                       )
BURLINGTON, VERMONT,                          )
                                              )
                Defendants.                   )


                                     AMENDED ANSWER

        NOW COME the Defendants, The City of Burlington, Vermont (“City”), Police Chief

Brandon del Pozo (“del Pozo”), Police Officer Jason Bellavance (“Bellavance”), and Police

Officer Joseph Corrow (“Corrow”) and hereby answers Plaintiff Mabior Jok’s Complaint in the

above-captioned matter as follows.

                                          I. Jurisdiction

     1. Admitted in part and denied in part. Admitted that this Court has jurisdiction pursuant to

        28 U.S.C. §§ 1331, 1343(a)(3) and (4), and 2201. Denied that this Court has jurisdiction
   pursuant to Bivens v. Six Unknown Agents, 403 U.S. 388 (1971). In addition, Denied to

   the extent Plaintiff is attempting to create new causes of action, in violation of Ziglar v.

   Abbasi, 137 S. Ct. 1843 (2017).

                                        II. Parties

2. Admitted.

3. Admitted except to the extent this allegation suggests that the City of Burlington may be

   held responsible under a theory of respondeat superior or that the City of Burlington

   violated Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658 (1978).

4. Admitted except to the extent this allegation suggests that Defendant Bellavance may be

   held responsible under a theory of respondeat superior or that he failed to adequately

   train his officers.

5. Admitted except to the extent this allegation suggests that Defendant Corrow violated any

   clearly established law.

6. Admitted except to the extent this allegation suggests that Defendant Del Pozo may be

   held responsible under a theory of respondeant superior or that he failed to adequately

   train his officers.

                                  III. Nature of Action

7. Denied.

                          IV. Plaintiff’s First Cause of Action

8. Admitted, except to the extent the allegation attempts to downplay Plaintiff’s actions on

   September 8, 2018.




                                             2
9. Admitted that Defendant Corrow was responding to what he believed to be a life-

   threatening situation. Denied to the extent the allegation suggests that Defendant Corrow

   violated any clearly established law.

10. Admitted that part of the arrest was captured on audio and video of Defendant Corrow’s

   body camera. Denied that the entire arrest was captured and denied that the video and

   audio accurately reflect what Defendant Corrow was perceiving.

11. Defendant lacks sufficient knowledge and belief and therefore this allegation is denied.

12. Defendant lacks sufficient knowledge and belief and therefore this allegation is denied.

13. Defendant lacks sufficient knowledge and belief and therefore this allegation is denied.

14. Admitted, except to the extent this allegation suggests either Defendant Bellavance or

   Corrow violated clearly established law.

15. Admitted.

16. Admitted except to the extent this allegation suggests that Defendant Corrow did not in

   fact see Plaintiff punch another individual.

17. Denied.

18. Admitted.

19. Admitted except to the extent this allegation suggests that Plaintiff was not in fact “fine.”

20. Admitted except to the extent this allegation suggests that Defendant Corrow or

   Bellavance violated clearly established law.

21. Admitted except to the extent that this allegation suggests Defendant Corrow violated any

   clearly established law.

22. Admitted except to the extent that this allegation overstates Plaintiff’s injuries and

   suggests that Defendant Corrow violated clearly established law.



                                              3
23. Admitted that the body camera footage and audio intermittently cut out. Denied that

   Defendant Corrow was intentionally switching the audio and video on and off.

24. Admitted that part of the arrest was captured on audio and video of Defendant

   Bellavance’s body camera. Denied that the entire arrest was captured and denied that the

   video and audio accurately reflect what Defendant Bellavance and/or Corrow were

   perceiving.

25. Admitted except to the extent that this allegation suggests that Defendant Bellavance

   violated clearly established law.

26. Admitted that Defendant Bellavance secured the scene for everyone’s safety. Denied

   that Bellavance told a bystander to “get the fuck out of my way,” and to the extent this

   allegation suggests that Defendant Bellavance violated clearly established law. Denied to

   the extent this allegation suggests Defendant Bellavance was racially motivated in

   interviewing the black witness and to the extent this allegation suggests Defendant

   Bellavance harbored a racial animus towards black and brown people.

27. Defendant lacks sufficient knowledge and belief and therefore this allegation is denied.

28. Admitted Defendant Bellavance spoke to a Barnah “Alex” Komeyan. Denied to the

   extent that the allegation suggests that Komeyan was accurately reporting what he saw

   and to the extent the allegation suggests that any of named Defendants violated clearly

   established law. Denied to the extent this allegation suggests Defendant Bellavance was

   racially motivated in interviewing Komeyan and to the extent that allegation suggests

   Defendant Bellavance harbored a racial animus towards black and brown people.

29. Defendant lacks sufficient knowledge and belief and therefore this allegation is denied.




                                            4
30. Defendant lacks sufficient knowledge and belief as to whether Defendant Bellavance

   “approached a man in a Boston red Sox hat.” Admitted that Barnah “Alex” Komeyan

   informed Bellavance that Plaintiff needed medical attention. Denied to the extent that

   this allegation suggests Mr. Komeyan was accurately reporting that Plaintiff required

   medical attention or that Mr. Komeyan possessed the required medical knowledge to

   make such a diagnosis. Further denied to the extent the allegation suggests that any of

   the named Defendants violated clearly established law. Denied to the extent the

   allegation suggests Defendant Bellavance harbored a racial animus towards black and

   brown people.

31. Admitted that Defendant Bellavance approached a Matthew Vinci. Defendant lacks

   sufficient knowledge and belief about whether Mr. Vinci in fact observed the arrest.

   Denied that Mr. Vinci was accurately reporting what he saw. Denied to the extent this

   allegation suggests that Defendant Bellavance violated any clearly established law.

32. Admitted.

33. Admitted except to the extent this allegation suggests that any of the named Defendants

   lacked probable cause to charge Plaintiff with one count of resisting arrest and to the

   extent this allegation suggests that any of the named Defendants violated any clearly

   established law.

34. Admitted except to the extent that his allegation suggests that any of the named

   Defendants lacked probable cause to charge Plaintiff with disorderly conduct and to the

   extent this allegation suggests that any of the named Defendants violated any clearly

   established law.

35. Denied.



                                            5
36. Denied.

37. Denied.

38. Denied.

39. Denied.

40. Denied.

41. Denied.

42. Denied.

43. Denied.

44. Denied.

45. Denied.

46. Denied.

                          V. Plaintiff’s Second Cause of Action

47. Defendant hereby re-answers and incorporates by reference all prior answers, denials,

   and other responses as though fully set forth here.

48. Denied.

49. Admitted that the Court has supplemental jurisdiction, at its discretion, to hear Plaintiff’s

   state law claims. Denied to the extent this allegation suggests Plaintiff has any valid state

   law claims that require adjudication and over which this Court could exercise

   supplemental jurisdiction.

                          VI. Plaintiff’s Third Cause of Action

50. Defendant hereby re-answers and incorporates by reference all prior answers, denials,

   and other responses as though fully set forth here.

51. Denied.



                                              6
52. Admitted that the Court has supplemental jurisdiction, at its discretion, to hear Plaintiff’s

   state law claims. Denied to the extent this allegation suggests Plaintiff has any valid state

   law claims that require adjudication and over which this Court could exercise

   supplemental jurisdiction.

                         VII. Plaintiff’s Fourth Case of Action

53. Defendant hereby re-answers and incorporates by reference all prior answers, denials,

   and other responses as though fully set forth here.

54. Denied.

55. Admitted that the Court has supplemental jurisdiction, at its discretion, to hear Plaintiff’s

   state law claims. Denied to the extent this allegation suggests Plaintiff has any valid state

   law claims that require adjudication and over which this Court could exercise

   supplemental jurisdiction.

                         VIII. Plaintiff’s Fifth Cause of Action

56. Defendant hereby re-answers and incorporates by reference all prior answers, denials,

   and other responses as though fully set forth here.

57. Denied.

58. Admitted that the Court has supplemental jurisdiction, at its discretion, to hear Plaintiff’s

   state law claims. Denied to the extent this allegation suggests Plaintiff has any valid state

   law claims that require adjudication and over which this Court could exercise

   supplemental jurisdiction.

                           IX. Plaintiff’s Sixth Cause of Action

59. Defendant hereby re-answers and incorporates by reference all prior answers, denials,

   and other responses as though fully set forth here.



                                              7
60. Denied.

61. Admitted that the Court has supplemental jurisdiction, at its discretion, to hear Plaintiff’s

   state law claims. Denied to the extent this allegation suggests Plaintiff has any valid state

   law claims that require adjudication and over which this Court could exercise

   supplemental jurisdiction.

                           X. Plaintiff’s Seventh Cause of Action

62. Defendant hereby re-answers and incorporates by reference all prior answers, denials,

   and other responses as though fully set forth here.

63. Admitted that Defendant Del Pozo published an academic article in 2001. Denied to the

   extent the allegation suggests that Defendant Del Pozo harbors racial animus or bias

   towards black and brown people.

64. Admitted that the City Council, in 2015, was aware of the article. Denied to the extent

   that the allegation suggests the City Council did anything wrong or improper in hiring

   Defendant Del Pozo. Further denied to the extent the allegation suggests Defendant Del

   Pozo harbors racial animus or bias towards black and brown people. Further denied to

   the extent the allegation suggests that the City Council harbors racial animus or bias

   towards black and brown folks.

65. Denied.

66. Denied.

67. Denied.

68. Admitted that another lawsuit involving another officer and different plaintiffs was filed

   against the City of Burlington. Denied to the extent the allegation suggests the lawsuit

   has any merit, that the officers involved violated any clearly established law, and to the



                                              8
   extent the allegation suggests any of the officers involved in either lawsuit harbors racial

   animus or bias towards black and brown folks.

69. Admitted that Officer Bellavance was the ranking Police Officer during the September 9,

   2018 incident. Denied as to the remainder.

70. Denied.

71. Denied.

72. Admitted.

73. Admitted that the Court has supplemental jurisdiction, at its discretion, to hear Plaintiff’s

   state law claims. Denied to the extent this allegation suggests Plaintiff has any valid state

   law claims that require adjudication and over which this Court could exercise

   supplemental jurisdiction.

                                 AFFIRMATIVE DEFENSES

 1.        Waiver.

 2.        Estoppel.

 3.        Failure to State a Claim upon which relief may be granted.

 4.        Sovereign immunity;

 5.        Qualified immunity;

 6.        Official immunity;

 7.        Privilege;

 8.        Failure to adequately allege a violation of a clearly established right.

 9.        Failure to show sufficient evidence of the existence of a reasonable likelihood of

           success on the merits to warrant declaratory and injunctive relief.




                                              9
     10.      That some or all of the acts or omissions complained of by Plaintiff did not arise

              as a result of, nor was there any custom, policy, procedure, agreement, or

              understanding that deprived Plaintiff of any civil rights.

     11.      Indemnification.

     12.      Failure to exhaust administrative remedies.

     13.      Unavailability of punitive damages.

     14.      Failure to mitigate.

     15.      Superseding intervening cause.

     16.      Defendant reserves the right to add additional affirmative defenses.



                                           JURY DEMAND

       Defendants City of Burlington, Police Chief Brandon del Pozo, Police Officer Jason

Bellavance, and Police Officer Joseph Corrow demands trial by jury.



       DATED at Burlington, Vermont, this 25th day of September, 2019.


                                                     CITY OF BURLINGTON, POLICE CHIEF
                                                     BRANDON DEL POZO, POLICE
                                                     OFFICER JASON BELLAVANCE, AND
                                                     POLICE OFFICER JOSEPH CORROW

                                             By: /s/ Pietro J. Lynn
                                                    Pietro J. Lynn, Esq.
                                                    Lynn, Lynn, Blackman & Manitsky, P.C.
                                                    Counsel for Defendants
                                                    76 St. Paul St., Suite 400
                                                    Burlington, VT 05401
                                                    (802) 860-1500
                                                    plynn@lynnlawvt.com




                                               10
